UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7545



MONTRO LORELL TILGHMAN,

                                             Petitioner - Appellant,

          versus


JON P. GALLEY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-2568-WMN)


Submitted:   January 23, 2002             Decided:   February 4, 2002


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Montro Lorell Tilghman, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Montro Lorell Tilghman seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Tilghman v. Galley, No.

CA-00-2568-WMN (D. Md. Aug. 15, 2001).    We deny Tilghman’s motion

for oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2